Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 18-BG-571

IN RE ROSS D. HECHT

A Suspended Member of the Bar of the
District of Columbia Court of Appeals                       DDN: 156-18

Bar Registration No. 439909

BEFORE: Glickman, Thompson, and Beckwith Associate Judges.

                                   ORDER
                             (FILED – August 2, 2018)

        On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction
with the right to seek reinstatement after twelve months; this court’s June 5, 2018,
order suspending respondent pending further action of the court and directing him
to show cause why reciprocal discipline in the form of a twelve-month suspension
with a fitness condition should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; it appearing that respondent has failed to
file either a response to this court’s order to show cause or the affidavit as required
by D.C. Bar R. XI, §14 (g); and it further appearing that respondent was previously
suspended for a period of six months with a fitness condition and that he failed to
file the required D.C. Bar R. XI, §14 (g) in that case, it is

      ORDERED that Ross D. Hecht, is hereby suspended from the practice of
law in the District of Columbia for a period of twelve months and reinstatement
contingent on satisfying the fitness requirement. See In re Sibley, 990 A.2d 483
(D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption
of identical reciprocal discipline applies to all cases in which the respondent does
No. 18-BG-571

not participate). This period of suspension shall run consecutively to the six-month
suspension imposed in In re Hecht, 75 A.3d 912 (D.C. 2013). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
consecutive period of suspension will not begin to run until such time as he files an
affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).



                                  PER CURIAM